Name: COMMISSION REGULATION (EC) No 824/95 of 12 April 1995 concerning Regulation (EC) No 121/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  trade policy;  political geography;  tariff policy
 Date Published: nan

 13. 4. 95 [ EN 1 Official Journal of the European Communities No L 83/ 19 COMMISSION REGULATION (EC) No 824/95 o! 12 April 1995 concerning Regulation (EC) No 121/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic quota ; whereas applications for import licences submitted on 10 April 1995 for malt from the Czech Republic relate to 5 648 tonnes and the maximum quantity which may be imported is 1 070 tonnes at a levy reduced by 60 % ; whereas the corresponding percentage reductions for import licence applications submitted on 10 April 1995 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 9 thereof, Whereas Commission Regulation (EC) No 121 /94 of 25 January 1994 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic (2), as last amended by Regulation (EC) No 571 /95 (3), specifies the quantities of non-roasted malt originating in the Czech and Slovak Republics and the Republic of Hungary which enjoy preferential access under the Interim Agreement concluded with those countries ; Whereas the Commission must fix a single coefficient for reducing the quantities in the import licences applied for where these quantities exceed the quantities in the annual HAS ADOPTED THIS REGULATION : Article 1 Applications for licences for the 'Czech Republic' quota provided for in Regulation (EC) No 121 /94 at a levy reduced by 60 % for malt falling within CN code 1107 10 99 submitted on 10 April 1995 and forwarded to the Commission, shall be accepted for the tonnages indi ­ cated therein multiplied by a coefficient of 0,189448 . Article 2 This Regulation shall enter into force on 14 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 21 , 26. 1 . 1994, p. 3 . 3 OJ No L 58, 16. 3 . 1995, p. 2.